Citation Nr: 0432747	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin rash of the 
buttocks and back.

2.  Entitlement to service connection for left epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
REMAND

The veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran presented testimony at a hearing conducted by RO 
personnel in May 2003.  A transcript of this hearing has been 
associated with the claims folder.

As an initial matter, the Board notes that the veteran was 
hospitalized during service, in October 1943, for acute, non-
venereal left epididymitis.  Current treatment records from 
R. S. Taylor, M.D., dated from June 2000 to May 2001, reflect 
a current diagnosis of chronic left epididymitis.  Thus, with 
respect to the veteran's service connection claim, the Board 
concludes that the veteran should be afforded a VA 
examination to resolve the question of the etiology of his 
epididymitis.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service.")  Medical expertise informed by full review of 
the history and appropriate testing and examination is 
required.

With respect to the veteran's claim for service connection 
for a skin disorder of the buttocks and back, the Board notes 
that the claim was denied initially in March 1999.  In 
December 1999, the veteran applied to reopen the claim.  The 
RO subsequently treated this application as a new and 
material evidence claim.  However, the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), enacted on November 9, 2000, eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126.  Under Section 7(b) of the 
VCAA, a claim denied or dismissed as not well-grounded shall, 
on the request of the claimant or on the Secretary's own 
motion, be readjudicated as if the denial or dismissal had 
not been made, provided that the denial was one that became 
final during the period beginning on July 14, 1999, and 
ending on the date of enactment of the VCAA (November 9, 
2000).  See also VAOPGCPREC 3-2001.  In the interest of due 
process considerations, before the Board may adjudicate the 
claim on appeal, the RO should readjudicate the skin disorder 
claim on a de novo basis, as if the March 1999 denial had not 
been made.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should obtain copies of 
all treatment/clinical notes and 
records from the Baton Rouge VAOPC 
since August 2001.

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded an examination by an 
appropriate specialists to determine 
the etiology and date of onset of 
his epididymitis.  The claims folder 
must be made available to the 
examiner for review.  The examiner 
should elicit from the veteran his 
account of the history of his 
epididymitis, to include any of his 
in-service symptoms.  The examiners 
should identify all relevant 
pathology which is present and 
describe the nature and progress of 
any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiner is requested to express 
opinions as to the following 
question:

?	Is it at least as likely as not that 
any currently identified chronic 
epididymitis was initially manifested 
during active service or is causally 
related to his periods of active 
service?

3.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  As indicated above, 
the RO should adjudicate the 
veteran's skin disorder claim on a de 
novo basis.  If any benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


